IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                         JACKSON V. NEBRASKA DEPT. OF CORR. SERVS.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 EARNEST JACKSON, APPELLANT,
                                                V.

                NEBRASKA DEPARTMENT OF CORRECTIONAL SERVICES, APPELLEE.


                           Filed September 14, 2021.     No. A-20-647.


       Appeal from the District Court for Lancaster County: ROBERT R. OTTE, Judge. Affirmed.
       Earnest Jackson pro se.
       Douglas J. Peterson, Attorney General, and James A. Campbell for appellee.


       PIRTLE, Chief Judge, and MOORE and WELCH, Judges.
       PIRTLE, Chief Judge.
                                        INTRODUCTION
       Earnest Jackson, an inmate of the Nebraska Department of Correctional Services (NDCS),
appeals pro se from an order of the district court for Lancaster County dismissing Jackson’s
Administrative Procedure Act (APA) petition for lack of subject matter jurisdiction. For the
reasons that follow, we affirm.
                                        BACKGROUND
        On May 31, 2019, Jackson was transferred from the Nebraska State Penitentiary in Lincoln,
Nebraska, to the Tecumseh State Correctional Institution (TSCI) in Tecumseh, Nebraska. Upon
arrival at TSCI, a search of Jackson’s property revealed a large quantity of contraband in violation
of prison rules. As a result of this discovery, NDCS staff completed a misconduct report charging
Jackson with three counts of misconduct including drug or intoxicant abuse (count 1), possessing
or receiving unauthorized articles (count 2), and violation of regulations (count 3).



                                               -1-
        In August 2019, Jackson appeared before an Institutional Disciplinary Committee (IDC) at
TSCI for a hearing on the misconduct report. After reviewing the evidence and hearing Jackson’s
testimony, the IDC found Jackson guilty on count 1 and dismissed counts 2 and 3. Jackson’s
penalty was 90 days’ loss of good time and 60 days of telephone restriction. Jackson appealed to
the NDCS Appeals Board, which affirmed the decision of the IDC.
        In November 2019, Jackson filed a petition in the district court for Lancaster County,
seeking judicial review of the NDCS Appeals Board decision pursuant to Neb. Rev. Stat. § 84-917
(Reissue 2014). Among other things, the petition alleged that “this is an appeal from the NDCS
appeals Board [and] the action taken against [Jackson] by the NDCS appeals Board were [sic] so
taken in Lancaster County, Nebraska.” The petition also alleged that “one copy of the NDCS
Appeal Board’s decision is attached hereto & made part of the record.”
        In August 2020, the district court entered an order dismissing Jackson’s petition for lack
of subject-matter jurisdiction. Despite Jackson’s allegation to the contrary, the district court found
that “Jackson failed to include a duplicate copy of the final decision” as required by
§ 84-917(2)(b)(iii). On that basis, the district court concluded it did not have subject matter
jurisdiction and dismissed the petition. This appeal followed.
                                   ASSIGNMENTS OF ERROR
       Jackson assigns, restated and renumbered, that the district court erred in (1) dismissing
Jackson’s APA petition for lack of subject matter jurisdiction, (2) finding substantial evidence to
support the decision of the NDCS Appeals Board, and (3) finding that Jackson’s due process rights
were not violated.
                                    STANDARD OF REVIEW
        A jurisdictional question which does not involve a factual dispute is determined by an
appellate court as a matter of law, which requires the appellate court to reach a conclusion
independent of the lower court’s decision. Champion v. Hall County, 309 Neb. 55, 958 N.W.2d
396 (2021).
        A judgment or final order rendered by a district court in a judicial review pursuant to the
APA may be reversed, vacated, or modified by an appellate court for errors appearing on the
record. J.S. v. Grand Island Public Schools, 297 Neb. 347, 899 N.W.2d 893 (2017). When
reviewing an order of a district court under the APA for errors appearing on the record, the inquiry
is whether the decision conforms to the law, is supported by competent evidence, and is neither
arbitrary, capricious, nor unreasonable. Id.
                                            ANALYSIS
        Before reaching the legal issues presented for review, it is the duty of an appellate court to
settle jurisdictional issues presented by a case. Nebraska Dept. of Health & Human Servs. v.
Weekley, 274 Neb. 516, 741 N.W.2d 658 (2007). When a district court has statutory authority to
review an action of an administrative agency, the district court may acquire jurisdiction only if the
review is sought in the mode and manner and within the time provided by statute. Id. The
jurisdictional requirements for obtaining judicial review of a final administrative decision under
the APA are set forth in § 84-917(2)(a). Nebraska Dept. of Health & Human Servs. v. Weekley,
supra.

                                                -2-
        Section 84-917(2)(a) provides, in relevant part, that “[p]roceedings for review shall be
instituted by filing a petition in the district court of the county where the action is taken within
thirty days after the service of the final decision by the agency.” The Nebraska Supreme Court has
repeatedly interpreted the phrase “county where the action is taken” to mean the site of the first
adjudicated hearing of a disputed claim. Nebraska Dept. of Health & Human Servs. v. Weekley,
supra.
        The allegations in Jackson’s petition indicate that he interpreted the relevant “action” to be
the decision of the NDCS Appeals Board which he alleges took place in Lancaster County.
However, in this case, the first adjudicated hearing of the disputed claim took place in front of the
IDC at TSCI in Tecumseh, Johnson County, Nebraska. Thus, under § 84-917(2)(a), Jackson was
required to file his petition in the district court for Johnson County. Because Jackson failed to file
his petition in the county where the action was taken, the district court did not acquire subject
matter jurisdiction over the petition.
        Accordingly, we affirm, albeit on different grounds, the district court’s decision to dismiss
Jackson’s petition for lack of subject matter jurisdiction.
        We do not decide, as the district court did, whether Jackson’s failure to attach a duplicate
copy of the NDCS Appeals Board decision amounted to a jurisdictional defect. The requirement
to attach a copy of the decision is found in § 84-917(2)(b). When discussing the jurisdictional
requirements for an APA petition, the Supreme Court has consistently referred to § 84-917(2)(a)
alone. Nebraska Dept. of Health & Human Servs. v. Weekley, supra. Accord, J.S. v. Grand Island
Public Schools, supra; Essman v. Nebraska Law Enforcement Training Ctr., 252 Neb. 347, 562
N.W.2d 355 (1997).
        In Essman, the court stated, “[w]e have held that the filing of the petition and the service
of summons pursuant to [§ 84-917(2)(a)] are the two actions necessary to establish the jurisdiction
of the district court to review the final decision of an administrative agency.” Essman v. Nebraska
Law Enforcement Training Ctr., 252 Neb. at 350, 562 N.W.2d at 358. We note that, in Payne v.
Nebraska Dept. of Corr. Servs., 249 Neb. 150, 542 N.W.2d 694 (1996), the court held that if the
agency whose decision is being appealed is not a party of record, then it is an additional
jurisdictional requirement for the petitioner to serve the agency with a copy of the petition and a
request for preparation of an official record. Although, that requirement too is found in
§ 84-917(2)(a). We are not aware of any case law supporting the conclusion that the requirements
of § 84-917(2)(b) are jurisdictional in nature. However, because we hold that the district court
lacked subject matter jurisdiction for the reasons already stated, we decline to address this
question.
        We need not address Jackson’s remaining assignments of error. See Gonzales v. Nebraska
Pediatric Practice, 308 Neb. 571, 955 N.W.2d 696 (2021) (appellate court is not obligated to
engage in analysis that is not necessary to adjudicate case and controversy before it).
                                          CONCLUSION
        For the foregoing reasons, we affirm the district court’s decision to dismiss Jackson’s APA
petition for lack of subject matter jurisdiction.
                                                                                          AFFIRMED.



                                                -3-